 


109 HR 2429 IH: Fair Minimum Wage Act of 2005
U.S. House of Representatives
2005-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2429 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2005 
Mr. George Miller of California (for himself, Ms. Pelosi, Mr. Hoyer, Mr. Owens, Mr. Brown of Ohio, Mr. Nadler, Mr. Van Hollen, Mr. Waxman, Mr. Grijalva, Mr. Bishop of New York, Mr. Holt, Ms. Kilpatrick of Michigan, Mr. Hinchey, Mr. Payne, Ms. Corrine Brown of Florida, Mr. McGovern, Mr. Inslee, Mr. Capuano, Ms. Berkley, Mr. Dicks, Mr. Wynn, Mr. Rangel, Ms. Slaughter, Ms. Woolsey, Ms. Waters, Mr. Serrano, Mr. Kildee, Ms. Watson, Mrs. Jones of Ohio, Ms. DeLauro, Mrs. Maloney, Ms. Solis, Mr. Kennedy of Rhode Island, Mr. Pallone, Mr. Weiner, Mr. McDermott, Mr. Allen, Mr. Abercrombie, Ms. McCollum of Minnesota, Mr. Langevin, Ms. Linda T. Sánchez of California, Mr. Markey, Mr. Michaud, Mr. Baca, Mr. Blumenauer, Mr. Frank of Massachusetts, Mr. Tierney, Mr. Olver, Mr. Wexler, Mr. Udall of New Mexico, Mr. Delahunt, Mr. Clay, Mr. Stark, Mr. Evans, Ms. Kaptur, Mr. Menendez, Mr. Sabo, Mr. Rothman, Mr. Wu, Mr. Lynch, Mr. Sanders, Mr. Carnahan, Mr. Watt, Mr. Hastings of Florida, Mr. Conyers, Mr. Moran of Virginia, Mr. Boucher, Mr. Brady of Pennsylvania, Mr. Jackson of Illinois, Mr. Honda, Mr. Higgins, Ms. Schakowsky, Mr. Towns, Mr. Cummings, Mr. Ackerman, Mr. Obey, Mr. Levin, Mr. Al Green of Texas, Mr. Gonzalez, Mr. Kucinich, Mr. Doggett, Ms. Eshoo, Mr. Engel, Ms. Lee, Mr. Sherman, Mr. Gutierrez, Mr. Lantos, Mr. McNulty, Mr. Andrews, Mr. Davis of Illinois, Ms. Matsui, Mr. Price of North Carolina, Mr. Cardin, Mr. Hinojosa, Mr. Kanjorski, Ms. Schwartz of Pennsylvania, Mr. Meehan, Mr. Neal of Massachusetts, Mr. Ryan of Ohio, and Mr. Scott of Virginia) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Fair Labor Standards Act of 1938 to provide for an increase in the Federal minimum wage. 
 
 
1.Short titleThis Act may be cited as the Fair Minimum Wage Act of 2005. 
2.Minimum wage 
(a)In generalSection 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) is amended to read as follows: 
 
(1)except as otherwise provided in this section, not less than— 
(A)$5.85 an hour, beginning on the 60th day after the date of enactment of the Fair Minimum Wage Act of 2005; 
(B)$6.55 an hour, beginning 12 months after that 60th day; and 
(C)$7.25 an hour, beginning 24 months after that 60th day;. 
(b)Effective dateThe amendment made by subsection (a) shall take effect 60 days after the date of enactment of this Act. 
3.Applicability of minimum wage to the commonwealth of the northern mariana islands 
(a)In generalSection 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206) shall apply to the Commonwealth of the Northern Mariana Islands. 
(b)TransitionNotwithstanding subsection (a), the minimum wage applicable to the Commonwealth of the Northern Mariana Islands under section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) shall be— 
(1)$3.55 an hour, beginning on the 60th day after the date of enactment of this Act; and 
(2)increased by $0.50 an hour (or such lesser amount as may be necessary to equal the minimum wage under section 6(a)(1) of such Act), beginning 6 months after the date of enactment of this Act and every 6 months thereafter until the minimum wage applicable to the Commonwealth of the Northern Mariana Islands under this subsection is equal to the minimum wage set forth in such section. 
 
